Citation Nr: 0015260	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  95-41 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including bronchitis and asthma.

2.  Entitlement to service connection for left ear hearing 
loss. 

3.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

The Board notes that in the recent determination in Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  Since this 
matter stems from an original claim, the considerations 
highlighted by Fenderson are applicable.  Consequently, 
issues 3 and 4 in this case have been rephrased to reflect 
that the veteran is appealing the initial evaluations 
assigned for his right ear hearing loss and right knee 
disability.


REMAND

The Board notes that in the veteran's October 1995 
substantive appeal, he checked the boxes indicating that he 
wished to appear at a hearing before the Board in Washington, 
D.C.  A review of the record reveals that a Central Office 
hearing was scheduled, but notification of the hearing was 
mailed to the veteran's old address.  

During a February 1998 VA examination, the veteran indicated 
that his new address was 80 Stewart Street, Seattle, 
Washington 98101.  An October 1998 VA report of progress 
confirms that this was the veteran's current address.  
However, the February 2000 letter notifying the veteran that 
a Central Office hearing had been scheduled in March 2000, 
was mailed to the veteran's previous address at 1925 1st 
Avenue, Apt. 401, Seattle, Washington 98101. 

In April 2000 correspondence, the Board sought clarification 
from the veteran as to whether he desired a hearing before 
the Board.  In a response the following month, the veteran 
related that he wanted a hearing before a member of the Board 
at the RO.  He reported that his new address was 5815 20th 
Avenue, N.W., #3, Seattle, Washington 98107.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board in 
Seattle, Washington, in the order that 
this request was received relative to 
other cases on the docket for which 
hearings are scheduled to be held within 
this area.  38 U.S.C.A. § 7107(d)(2) 
(West Supp. 1999); 64 Fed. Reg. 53,302 
(2000) (to be codified at 38 C.F.R. §§ 
19.75, 20.704).

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





